DETAILED ACTION
Claims 21-40 are pending.

Specification
The disclosure is objected to because of the following informalities: page 1, line 5: after the words “(published as US 2020/0070143“ insert ---now US Patent No. 10/737,260 ---.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,532,351. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of cleaning iron and organically fouled condensate polisher and makeup demineralizer resin used in industrial plant facilities for reuse of the resin described in claims 1-3 of US' 351 is substantially identical to a method of cleaning iron and .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as obvious over Huang et al. (U.S. Patent 7,482,387).

(1) adding ion exchange resins in a solution of ferrous sulfate and heating the solution with stirring at a temperature between 900C and the boiling point of the solution; (2) adding aqueous hydrogen peroxide in the solution of (1) and adjusting pH of the resulting mixture with sulfuric acid and barium hydroxide to a range of 0.5 to 4.0 suitable for wet oxidation; 
(3) after adding sufficient aqueous hydrogen peroxide to complete the wet oxidation, adding barium hydroxide in the solution to increase pH of the solution, and forming barium sulfate with sulfate in the solution and at the same time, enabling ammonium ion to escape out of the solution as ammonium hydroxide or ammonia gas; and 
(4) after concentrating the slurry obtained in (3) and cooling, mixing with solidification agent homogeneously, and then leaving the resultant slurry standing aside for solidifying, wherein said ion exchange resins in step (1) is a cation exchange resin, anion exchange resin or mixture of both (claims 1 and 2).
Furthermore it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is worth to mention that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art of process. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ 2d. 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ 2d. 1429 (Fed. Cir. 1997). See also MPEP 2111.02 and 2112-2112.02.   
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as obvious over Jessen et al. (U.S. Patent 9,186,665 or U.S. Patent Application Publication 2014/0196753 A1 or U.S. Patent 8,585,906 or U.S. Patent Application Publication 2011/0077144 A1).
With regard to the limitations of claims 21-40, Jessen discloses a resin regeneration system comprising: 
(a) a regeneration vat for holding spent cation exchange resin; 
(b) a regenerant solution tank for holding fresh regenerant solution, the regenerant solution tank being connected to the regeneration vat to allow transfer of the 
(c) a regenerant recovery tank comprising (i) a fluid inlet to receive the spent regenerant solution, and (ii) a fluid outlet to release treated regenerant liquid; 
(d) a chemical dispenser to dispense a regenerant treatment composition into the spent regenerant solution in the regenerant recovery tank to form a treated regenerant liquid and precipitate flocs; 
(e) a solids separator to receive the treated regenerant liquid and separate the precipitate flocs from the treated regenerant liquid to form a separated regenerant solution; 
(f) a pH adjuster to adjust the concentration of chloride ions in the separated regenerant solution to form fresh regenerant solution; and 
(g) a pump to pump the fresh regenerant solution to the regenerant solution tank to regenerate additional spent cation exchange resin (claim 1)
Jessen discloses the system according to claim 1 comprising a backwash supply tank to hold backwash water to backwash the spent cation exchange resin to form spent backwash water comprising resin fines, and backwash nozzles in the regeneration vat to pass a stream of backwash water upwardly through the spent cation exchange resin (claim 2).
Furthermore Jessen discloses a resin regeneration system comprising: 
(a) a regeneration vat for holding spent cation exchange resin; 
(b) a regenerant solution tank for holding fresh regenerant solution, the regenerant solution tank being connected to the regeneration vat to allow transfer of the 
(c) a regenerant recovery tank comprising (i) a fluid inlet to receive the spent regenerant solution, and (ii) a fluid outlet to release treated regenerant liquid; 
(d) a chemical dispenser comprising a hopper connected to a liquid channel, the hopper having an inlet to receive the regenerant treatment composition and an outlet to dispense the regenerant treatment composition into a flowing stream of the spent regenerant solution passing through the liquid channel to form a treated regenerant liquid and precipitate flocs; 
(e) a solids separator to receive the treated regenerant liquid and separate the precipitate flocs from the treated regenerant liquid to form a separated regenerant solution; 
(f) a pH adjuster to adjust the concentration of chloride ions in the separated regenerant solution to form fresh regenerant solution; and 
(g) a pump to pump the fresh regenerant solution to the regenerant solution tank to regenerate additional spent cation exchange resin (claim 11).
It is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is worth to mention that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art of process. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ 2d. 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ 2d. 1429 (Fed. Cir. 1997). See also MPEP 2111.02 and 2112-2112.02.   
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as obvious over Shown et al. (U.S. Patent 9,809,739).
With regard to the limitations of claims 21-40, Shown discloses a method for regeneration of spent ion-exchange resin to obtain regenerated ion-exchange resin, said method comprising the following steps: 
a. contacting said spent ion-exchange resin with at least one non-acidic crude oil condensate to obtain cleansed ion-exchange resin; 
b. contacting said cleansed ion-exchange resin with at least one polar organic solvent to obtain heavy hydrocarbon free ion-exchange resin; 

d. iteratively washing said activated ion-exchange resin, for removing organic acids trapped in said activated ion-exchange resin, to obtain regenerated ion-exchange resin,
wherein the method steps (a)-(d) are carried out in a column (claims 1 and 2).
It is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is worth to mention that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art of process. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 In re Schreiber, 44 USPQ 2d. 1429 (Fed. Cir. 1997). See also MPEP 2111.02 and 2112-2112.02.   
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to 
the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764